ORDER
The Court having considered the petition of Michael A. Jeter for expedited reinstatement and the response' filed thereto by the Attorney Grievance Commission in the above-captioned case, it is this 9th day of April, 2003
ORDERED, by the Court of Appeals of Maryland, that the petition be, and it is hereby, GRANTED, and the petitioner Michael A. Jeter is reinstated to the practice of law in this State, and it is further
ORDERED, that the Clerk of the Court shall replace the name of Michael A. Jeter upon the register of attorneys entitled to practice in this Court and should certify that fact to the Trustees of the Client Protection Fund and Clerks of all judicial tribunals in this State.